Citation Nr: 1013025	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  04-43 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to 
February 1969.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a March 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Lincoln, Nebraska.  

The Board denied the claim in November 2006.  The Veteran 
appealed the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a November 2008 decision, 
the Court set aside the November 2006 Board decision and 
remanded the matter for readjudication.  

The Board remanded the case in October 2009 for additional 
development of the record.  


FINDING OF FACT

1.  The Veteran is not shown to have engaged in combat with 
the enemy during his service, including that in the Republic 
of Vietnam.  

2.  The Veteran currently is not shown to have a diagnosis 
of PTSD that is based on a verified stressor or any other 
potentially verifiable event or incident of his period of 
active service.  


CONCLUSION OF LAW

PTSD, if any, was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

In this case, the RO provided the appellant with notice of 
the information or evidence needed to substantiate her claim 
in a letter dated in December 2003, prior to the initial 
decision in March 2004.  Another letter was sent to the 
Veteran in January 2004; this letter notified him that he 
had to report for a VA examination.  He was further advised 
that the nexus opinion from a private consulting 
psychiatrist, MC, was not adequate as it required the co-
signature of an approved supervisor.  Because these letters 
were sent before the initial adjudication of the claim in 
March 2004, the timing requirement of the notice as set 
forth in Pelegrini has been met in this case.  

Concerning the content of the notice with regard to the 
claim for service connection, the appellant has not alleged 
that VA failed to notify him about the information and 
evidence that is necessary to substantiate a claim for 
service connection for PTSD.  The first notice requirement 
was met by VA in the December 2003 notice letter in which 
the RO informed the appellant that to establish service 
connection for a disability, the evidence must show three 
things:  (1) an injury in military service or a disease that 
began in or was made worse during military service or an 
event in service causing injury or disease; (2) a current 
physical or mental disability; and, (3) a relationship 
between the current disability and an injury, disease, or 
event in service.  With regard to the first element that 
must be shown, the RO stated that VA would obtain the 
appellant's service treatment records and other military 
records if needed.  Concerning the second part that must be 
shown, the RO informed the Veteran that a current disability 
may be shown by medical evidence or other evidence showing 
persistent or recurrent symptoms of disability, and the RO 
indicated that it would get any records that the Veteran 
told VA about in this regard.  Finally, the RO told the 
appellant that the third element is usually shown by medical 
records or opinions and indicated that he could submit this 
medical evidence or VA would request it if the appellant 
told VA about it.  

The second notice requirement, concerning the information or 
evidence that the appellant was to provide, also has been 
met in this case.  In the December 2003 letter the RO 
notified the Veteran that evidence to substantiate his claim 
could be records and statements from service medical 
personnel, employment physical examinations, and medical 
evidence of treatment since his military service, pharmacy 
prescription records, and insurance examination reports.  He 
was asked to provide specific details of combat related 
incidents or stressful incidents that resulted in PTSD.  A 
questionnaire was provided.  The RO also notified the 
Veteran that he must provide VA enough evidence about 
records so that VA could request them from the agency or 
person who has them.  

The third notice requirement, the information and evidence 
that VA would provide, also has been met in this case 
because the RO informed the appellant in December 2003 that 
VA would obtain his service treatment records and other 
military records if needed; that VA would assist him in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
appellant told VA about; and, that it would provide him with 
a medical examination or obtain a medical opinion if VA 
decided that it was necessary to make a decision on her 
claim.  The RO also informed the appellant in December 2003 
that it would help him obtain private treatment records if 
he completed the attached VA Form 21-4142 (Authorization and 
Consent to Release Information) form that would authorize 
the RO to assist him in this regard.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

Here, the Veteran was not provided notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claim of entitlement to service 
connection until March 2006, after the initial adjudication 
of the claim in March 2004.  Despite this failure the Board 
finds no prejudice to the Veteran in proceeding with the 
issuance of a final decision because after the March 2006 
letter was sent, the claim was readjudicated in a December 
2009 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure 
to afford statutory notice to claimant prior to initial 
rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  
Moreover, the appellant has been represented by counsel in 
this case since May 2004, and no arguments have been made 
regarding inadequacy of, or defects in, the notice provided 
to the appellant in this case.  See Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (noting that representation is a 
factor that must be considered when determining whether that 
appellant has been prejudiced by a VCAA notice error).  

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all identified and available VA and 
private medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with her 
claim.  An attempt was also made by VA to afford the Veteran 
a VA PTSD examination.  The Veteran, however, failed to 
report for an examination scheduled to have taken place on 
January 29, 2004.  Notice of the scheduled hearing is shown 
to have been mailed to the Veteran's address of record.  The 
duty to assist is not a one-way street, and a Veteran's 
obligation to provide certain facts, in this case by 
attending a VA examination, is not an impossible or onerous 
task.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran also had an opportunity to supply evidence in 
support of his claim as part of the Board's October 2009 
remand; however, as will be discussed below, he did not.  

VA has further assisted the Veteran and his attorney 
throughout the course of this appeal by providing them with 
a statement of the case in November 2004 and a supplemental 
statement of the case in December 2009, which informed them 
of the laws and regulations relevant to the Veteran's claim.  
For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The claimant was provided the opportunity to present 
pertinent evidence.  In sum, there is no evidence of any VA 
error in assisting the Veteran that reasonably affects the 
fairness of this adjudication.  Indeed, the Veteran has not 
suggested that such an error, prejudicial or otherwise, 
exists.

The Board concludes the Veteran was provided the opportunity 
to meaningfully participate in the adjudication of her claim 
and did in fact participate.  Washington v. Nicolson, 21 
Vet. App. 191 (2007).  Hence, there is no error or issue 
that precludes the Board from addressing the merits of this 
service connection claim.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for a 
disorder, there must be (1) competent evidence of the 
current existence of the disability for which service 
connection is being claimed; (2) competent evidence of a 
disease contracted, an injury suffered, or an event 
witnessed or experienced in active service; and 
(3) competent evidence of a nexus or connection between the 
disease, injury, or event in service and the current 
disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 
5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with the 4th edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV)); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; (3) and credible 
supporting evidence that the claimed in-service stressors 
occurred.  38 C.F.R. § 3.304(f) (2008); Anglin v. West, 11 
Vet. App. 361, 367 (1998).

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

VA General Counsel has held that "[t]he ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 38 
U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  The determination whether evidence 
establishes that a veteran engaged in combat with the enemy 
is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOPGCPREC 12-99 (2000).

Where the record does not establish that the claimant 
engaged in combat with the enemy, his assertions of in-
service stressors, standing alone, cannot as a matter of law 
provide evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The record currently on appeal shows that the appellant did 
not serve in combat in Vietnam.  Indeed, neither the 
appellant nor his attorney has specifically argued 
otherwise.  As such, his bare assertions of service 
stressors are not sufficient to establish that they 
occurred; rather, his stressors must be established by 
official service records or other independently verifiable 
evidence.  38 C.F.R. § 3.304(f); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen; Doran v. Brown, 6 Vet. App. 283 
(1994).

The Board notes that the appellant did not have a combat-
related military occupational specialty.  Rather, his 
service personnel records show that his military 
occupational specialty was clerk typist.  The appellant 
served in Vietnam from August 1967 to August 1968, during 
which time his principal duty was company clerk for 
Headquarters and Headquarters Company (HHC), 2nd Battalion, 
14th Infantry/25th Infantry Division. His awards and 
decorations included the National Defense Service Medal, 
Vietnam Campaign Medal, Vietnam Service Medal with 2 
overseas bars, an Army Commendation Medal, and the Good 
Conduct Medal, but no awards indicative of combat service.  
The appellant's service personnel records also show that he 
participated in basic training, but he received no 
specialized combat training.

Where, as here, the record does not establish that the 
claimant engaged in combat with the enemy, he must provide 
"credible supporting evidence from any source" that the 
event alleged as the stressor in service occurred.  Cohen.  
In this case, the record currently on appeal does not 
contain credible supporting evidence that the appellant's 
claimed in-service stressors occurred.  

On his original claim of service connection in December 
2003, the appellant delineated his in-service stressors.  He 
claimed that (1) while stationed at Cu Chi the barracks next 
to his was hit by a mortar round and he saw men bleeding, 
one with a groin injury; (2) while stationed at Katum during 
operation Yellowstone, he was picked for guard duty.  The 
men who performed his duties while he was on guard duty were 
killed and/or wounded during a grenade explosion; and (3) 
while at the forward base camp at "Bereguard/Boraguard" he 
helped load a body bag containing a soldier who had been hit 
in the stomach with a mortar round while sleeping on top of 
his bunker.

In his original stressor statement, dated in October 2003 
but received in December 2003, the appellant indicated that 
he had "erased" most of the names of the people he served 
with in Vietnam and he did not remember the time frame of 
the incidents.  In April 2004, in further support of his 
claim, the Veteran submitted a list of names of men from his 
unit that perished in Vietnam, to include JEH, RM, RWP, and 
JV.  There was no indication that he actually knew these men 
or witnessed their death.   Later, in July 2004, the 
appellant submitted an internet printout listing the names 
"of veterans that I served with while in Vietnam and names 
of veterans that were killed in action that were assigned to 
the same company as I."  He asserted that "these veterans 
were in the same unit I was assigned to and serve with while 
in Vietnam which would clearly support my involvement in 
Vietnam and the valid stressors for a PTSD claim."  In its 
now vacated November 2006 decision, the Board considered the 
internet printout submitted by the appellant but noted that 
the record contained no indication that the appellant 
actually knew any of these men or had witnessed their 
deaths.
In July 2004, the Veteran, through his representative, 
submitted an additional stressor of having witnessed the 
death of RMM in December 1967 when his truck hit a land mine 
in Bien Hoa, South Vietnam.  While it was verified that RMM 
was in fact killed in December 1967, he was not part of the 
25th Infantry Division, as was the Veteran.  RMM was part of 
the 199th Light Infantry Brigade.  He was killed in December 
1967 in Bien Hoa Province not Bien Hoa Air Force Base or the 
Village of Bien Hoa.  In December 1967, the 25th Infantry 
Division was stationed at Cu Chi, 30 miles northwest of 
Saigon.  Bien Hoa was located 30 miles northeast of Saigon, 
so roughly 50 to 60 miles from Cu Chi where the Veteran was 
stationed.  The Veteran has failed to provide specific 
details regarding this incident; specifically there is no 
indication of how well the Veteran knew RMM, whether he was 
in Bien Hoa Province in December 1967, and the exact 
circumstances that brought the Veteran to scene of RMM's 
death.

In written arguments before the Court, however, the 
appellant's attorney represented that the appellant actually 
"knew these men, worked with them, and in most cases 
witnessed their deaths."  As noted by the Board as part of 
its October 2009 remand, the Board found that there were 
currently no statements from the appellant to this effect in 
the record on appeal.  The Board added that it was unclear 
whether the appellant had represented to his attorney that 
he had witnessed the deaths of these men or if his attorney 
has made such an assumption.  The Board, in the October 2009 
remand instructions, specifically asked the Veteran to 
supply VA necessary details regarding the deaths of the 
individuals listed in his July 2004 statement, as well as 
any other in-service stressor he now recalled.  

By means of the Board's October 2009 remand, the Veteran was 
informed, concerning the requirements for fulfilling the 
requirements of 38 C.F.R. § 3.304(f), that he must provide 
details regarding each of the deaths he now recalled 
witnessing.  The Board noted that the Veteran had not 
provided sufficient detail upon which VA could perform 
meaningful research in an attempt to obtain evidence 
corroborating his claimed stressors.  Rather, the record was 
noted to contain the appellant's December 2003 stressor 
statement which delineated an incident in which he witnessed 
two injuries in a mortar explosion at Cu Chi, and an 
incident in which he helped to load a body bag onto a 
helicopter at a base camp called either Bereguard or 
Boraguard.  The Board observed that it was unclear whether 
the internet printout corresponded to either of these 
incidents or if the appellant now recalled additional 
stressors, including witnessing the deaths of the men listed 
on the internet printout.  See VA Adjudication Procedure 
Manual, M21-1 MR, IV.ii.1.D.14.d (September 5, 2008) 
(providing that "[a]t a minimum, the veteran must provide 
the following: a stressor that can be documented; the 
location where the incident took place; the approximate date 
(within a two-month period) of the incident; and the unit of 
assignment at the time the stressful event occurred)."

As noted, the Veteran was provided an opportunity as part of 
the Board's October 2009 remand to "provide the necessary 
detail regarding the deaths of the individuals listed in his 
statement received in July 2004, as well as any other in-
service stressor he now recalls."  However, he did not.  
Woods.  

The Veteran's service treatment record is negative for 
complaints, treatment, or diagnosis of an innocently 
acquired psychiatric condition to include PTSD.  

An October 2003 letter from MC, Ed.D, includes a diagnosis 
of PTSD as well as a nexus opinion.  However, the nexus 
opinion was based on the unverified stressors delineated 
above, as well as the additional stressors of having 
witnessed two men getting killed during a guerilla warfare 
mission and being ten yards from a building that was blown 
up, in which six to eight people were killed.  The Veteran 
reiterated the incident whereby he witnessed a man being hit 
by mortar fire in the stomach; however, he indicated that he 
could not attest to whether or not the man actually 
survived, as opposed to his original statement that he 
helped load this man's body bag into a chopper.

In this case, while it is noted that the evidence of record 
contains a single diagnosis of PTSD (provided by MC in 
October 2003), the Board is not required to accept doctor's 
opinions that are based upon the appellant's recitation of 
medical history.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995).  Further, medical history of the appellant recorded 
by the examiner is not competent medical evidence of a 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 494, 494 
(1992); LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even 
if the Board were to concede a diagnosis of PTSD, the 
Veteran's in-service stressors have not been verified.

As discussed above, to warrant service connection for PTSD, 
38 C.F.R. § 3.304(f) provides that the diagnosis must 
conform to 38 C.F.R. § 4.125(a), and meet the criteria of 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  Moreover, the diagnosis of PTSD must be based either 
on events during demonstrated combat with the enemy or on 
verified stressors.  The Board is not bound to accept any 
diagnosis not conforming to the DSM-IV criteria.  No 
probative weight may be assigned to a diagnosis of PTSD 
based on the Veteran's unverified stressors.  

As noted above, the Veteran failed to appear for his January 
2004 VA examination.  This examination would have provided 
the Veteran a forum to further explain the exact details of 
his asserted stressors and an opportunity for a VA examiner 
to render a nexus opinion with respect to any additional 
stressors.

The Board also notes that pursuant to the Board's October 
2009 remand, the Veteran was specifically requested to 
"provide the necessary detail regarding the deaths of the 
individuals listed in his statement received in July 2004, 
as well as any other in-service stressor he now recalls."  
See page five of remand.  The Veteran did not respond.  
Further, in the event that the Veteran did submit the 
requested information, in VA's attempt to assist him in 
verifying his claimed stressors, thereafter the RO was to 
seek to verify the stressors with the U.S Army and Joint 
Services Records Research Center (JSRRC), and, if an alleged 
in-service stressor was verified, the Veteran was to be 
afforded a VA psychiatric examination for the purpose of 
ascertaining whether the Veteran had PTSD due to a 
corroborated in-service stressor.  Again, due to the 
Veteran's non-response to the Board's October 2009 remand 
instructions, no such stressor verification could be 
conduced.  

While VA is obligated to assist a claimant in the 
development of a claim, there is no duty on VA to prove the 
claim.  See Wood.  The factual data required by VA to 
provide a successful search, such as the names, dates and 
places of the stressors are straightforward facts and do not 
place an impossible or onerous task on the appellant.  As 
noted, the duty to assist is not always a one-way street.  
If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood.  

The Board acknowledges that the Veteran has not had a VA 
examination specifically for his claim for PTSD.  The case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that 
an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to 
decide the case.  The Board concludes an examination is not 
needed in this case because there is no evidence of a 
verified in-service stressor.  Accordingly, without any 
competent evidence of a verified in-service stressor, it was 
not necessary to obtain a VA examination or opinion with 
respect to this matter.  38 C.F.R. § 3.159(c)(4)(i).

As the stressor has not been verified, a link has not been 
established between the Veteran's current symptoms and an 
in- service stressor.  38 C.F.R. § 3.304(f).  Therefore, 
since none of the Veteran's in-service stressor can be 
verified, the preponderance of the evidence is against his 
claim for service connection for PTSD.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for claimed PTSD is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


